Citation Nr: 1308139	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  08-26 822	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left clavicle fracture, rated as noncompensable prior to April 26, 2012, and as 20 percent disabling from April 26, 2012, to the present.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from December 1954 to November 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran's claim was previously before the Board in April 2012, at which time the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and adjudicative action.  After completion of the requested development, the RO increased the rating for the Veteran's left shoulder disability to 20 percent, effective from April 26, 2012.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.

The RO readjudicated the claim in a November 2012 supplemental statement of the case (SSOC), which continued the denial of a compensable rating prior to April 26, 2012.  The case has now been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.



FINDING OF FACT

Throughout the entire pendency of the appeal, the Veteran's service-connected left shoulder disability has more closely approximated painful motion equating to limitation of motion at shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for service-connected left shoulder disability from January 18, 2007, to April 26, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7. 4.40, 4.45, 4.59, Diagnostic Codes 5201, 5203 (2012).

2.  The criteria for a rating in excess of 20 percent for service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.3, 4.7. 4.40, 4.45, 4.59, Diagnostic Codes 5201, 5203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

The notice requirements of the Veterans Claims Assistance Act (VCAA) apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2007.  The letter fully addressed the notice elements.  The letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The February 2007 letter also informed the Veteran of how VA determined disability ratings and effective dates.  See Dingess v. Hartman, 19 Vet. App. 473, 490-491 (2006) aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records and post-military medical records with the claims file.  No outstanding evidence, to include the records from any post-service treatment, has been identified.

The Veteran was also afforded VA examinations with respect to his claim in September 2007, May 2011, and April 2012.  The Board finds the VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected left shoulder disability under the applicable rating criteria.  There is also no objective evidence indicating that there has been a material change in the severity of the Veteran's left shoulder disability since the most recent April 2012 VA examination.  The Board finds that the VA examination reports are adequate for rating purposes and the records satisfy 38 C.F.R. § 3.326 (2012).  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate).

As noted above, the case was previously before the Board in April 2012.  The Board remanded the case so that the Veteran could be afforded a VA examination to determine the current severity of left shoulder disability and his outstanding medical records could be obtained.  His outstanding VA treatment records have been obtained.  The RO requested in an April 2012 letter that the Veteran identify all outstanding private medical treatment records related to his claim, to include any private treatment for steroid injections.  However, the Veteran failed to respond to this request.  He was provided a VA examination in April 2012.  As explained above, the VA examinations and opinions are adequate to decide the case.  Therefore, the Board finds that the RO has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F3d. 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3 (2012).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Factual Background and Analysis

The Veteran claims that his left shoulder disability warrants ratings higher than the noncompensable and 20 percent ratings assigned for this disability.  In January 2007, he filed a claim for an increased rating for his service-connected left shoulder.  The Veteran's left shoulder disability has been evaluated under Diagnostic Code 5203-5201.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201, 5203 (2012).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  Diagnostic Code 5203 pertains to impairment of the clavicle.  38 C.F.R. § 4.71, Diagnostic Code 5203.  Diagnostic Code 5201 pertains to limitation of motion of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  Normal ranges of upper extremity motion are defined by VA regulation as follows:  forward elevation (flexion) from zero to 180 degrees; abduction from zero to 180 degrees; and internal and external rotation to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. §4.71, Plate I (2012).

Diagnostic Code 5201 provides that limitation of motion of the minor arm at shoulder level warrants a 20 percent disability rating.  Limitation of motion of the minor arm midway between the side and shoulder level warrants a 20 percent disability rating.  Limitation of motion of the minor arm to 25 degrees from the side warrants a maximum 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5203, a 10 percent rating for the minor arm is warranted for malunion of the clavicle or scapula or nonunion of the clavicle or scapula without loose movement.  In order to warrant the assignment of a maximum 20 percent rating for the minor arm, the evidence must show dislocation of the clavicle or scapula, or nonunion of the clavicle or scapula with loose movement.  Under this diagnostic code, impairment of the clavicle or scapula may also be rated on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, minor, as opposed to major, shoulder disability ratings are applicable.  38 C.F.R. § 4.69 (2012).

In September 2007, the Veteran underwent a VA examination to assess the severity of his left shoulder disability.  He reported having sustained a left clavicle fracture due to a motor vehicle accident and described experiencing chronic pain in the entire left shoulder and clavicle that had increased with age.  He stated that the pain had become chronic in the last seven years.  The Veteran reportedly had a limitation of motion and pain in his shoulder at all times.  He also reported experiencing stiffness in the joint.  There was no report of episodes of dislocation or subluxation, effusions, or flare-ups of joint disease.  

The physical examination showed pain and limitation for the left shoulder joint.  There was no evidence of abnormal motion, flail joint, or false flail joint.  Testing of the active rating of motion of the left shoulder revealed:  flexion from zero to 55 degrees, with pain from 10 to 55 degrees; abduction from zero to 64 degrees, with pain from 50 to 64 degrees; internal rotation from zero to 90 degrees; and external rotation from zero to 40 degrees, with pain from 30 to 40 degrees.  There was no limitation of motion with repetitive use of the left shoulder.  The examiner was unable to perform passive range of motion testing due to the Veteran's severe apprehension.  There was no evidence of bone loss, recurrent shoulder dislocation, inflammatory arthritis, or joint ankylosis.  The examination revealed tenderness and painful movement for the left shoulder joint.  An associated x-ray of the left shoulder showed evidence of an old clavicle fracture.  

Following the clinical examination, the examiner rendered a diagnosis of fracture of the right clavicle with residual pain.  The Veteran reported that he retired in 1991 from his employment in auto accessory marketing due to the residuals of his clavicle fracture; the effects of the condition on his occupational activities was a broken collar bone.  The disability had no effect on his usual daily activities.  The examiner additionally noted that the fracture of the clavicle was well healed and stable.  

The examiner also assessed the Veteran with rotator cuff syndrome of the left shoulder.  This diagnosis had no affect on certain daily activities, identified as traveling, feeding, and toileting; the condition had mild to moderate affect on the Veteran's other daily activities.  The examiner commented that the rotator cuff syndrome did not appear to be related to the Veteran's fractured clavicle disability.  However, the examiner did not provide any rationale to support this conclusion.  The examiner also did not specifically identify whether the Veteran's limitation of motion was solely attributed to his rotator cuff syndrome.  

In statements dated in September 2008 and October 2011, the Veteran reiterated his reports of continuing left shoulder symptomatology and reported that he received steroid shots for his left shoulder.  

The Veteran underwent a second VA examination in May 2011, at which time he described his disability as stable.  The physical examination revealed tenderness and abnormal motion of the left shoulder.  Range of motion testing for the left shoulder revealed:  flexion from zero to 60 degrees; abduction from zero to 60 degrees; internal rotation from zero to 90 degrees; and external rotation from zero to 45 degrees.  There was objective evidence of pain with active range of motion of the left shoulder and objective evidence of pain following repetitive motion.  The x-ray of the left shoulder showed an old healed fracture deformity of the clavicular diaphysis and minimal degenerative changes at the acromioclavicular (AC) joint.  The examination revealed a diagnosis of left shoulder tendonitis.  The examiner noted that this diagnosis had significant effects on the Veteran's usual occupation in that the Veteran had problems with lifting and carrying and also experienced pain.  The left shoulder disability also had mild to moderate affects on the Veteran's usual daily activities.  

The May 2011 examiner opined that the Veteran's left shoulder disability, including the rotator cuff syndrome, was less likely than not due to or a result of the motor vehicle accident in service.  The examiner acknowledged that the Veteran was treated for a left clavicle fracture in service, but highlighted that the separation physical one year later was negative for a shoulder condition.  The examiner also noted that the Veteran had bilateral shoulder pain in 1990.  Thus, the examiner concluded that the left shoulder condition was not caused by or the result of the in-service motor vehicle accident with left clavicle fracture.

In April 2012, the Veteran underwent an additional VA examination for his left shoulder disability.  He reported having problems with pain and limited range of motion of his left shoulder.  He described his pain as constant, occurring daily, and moderate to severe in severity.  His symptoms were improved with rest, the avoidance of activities, and the use of prescription injections.  His symptoms were worse with overuse and weather changes.  The Veteran denied any incapacitating flare ups of his left shoulder symptoms.  

On the physical examination, flexion and abduction of the left shoulder were both to 85 degrees, with pain beginning at zero degrees.  Repetitive motion testing of the left shoulder revealed flexion to 85 degrees and abduction to 80 degrees.  There was no additional limitation in the left shoulder range of motion following repetitive use testing.  Functional loss or functional impairment of the left shoulder and arm was identified as less movement than normal, weakened movement, excess fatiguability, and pain on movement.  The examination showed tenderness or pain on palpitation and guarding of the left shoulder joint.  Muscle strength was normal for left shoulder abduction and flexion.  There was no evidence of ankylosis of the shoulder joint.  Hawkins impingement test, empty-can test, external rotation/infraspinatus test, and lift-off subscapularis test were all negative.  Cross-body adduction test was positive for the left shoulder.  The Veteran denied a history of mechanical symptoms or recurrent dislocation of the joint.  Diagnostic testing showed degenerative or traumatic arthritis, which the examiner identified as affecting the left AC joint.  The examiner commented that the Veteran's left shoulder disability impacted his ability to work in that it prevented employment of a physical nature needing to lift his left arm above his head.  

Given the foregoing, a 20 percent rating is warranted for the left shoulder disability throughout the pendency of the appeal.  Under the rating criteria, limitation of motion of the arm to 90 degrees (shoulder level) warrants a 20 percent rating for the minor extremity.  In this case, the Veteran's flexion and abduction appear to be limited to that level.  The objective evidence shows that the Veteran has demonstrated forward flexion to at most 85 degrees and abduction to at most 80 degrees, with objective evidence of pain for both of these motions.  In taking into account these measurements, with consideration of the effects of painful motion, and resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's disability is as likely as not tantamount to limitation of motion to the shoulder level as a result of his service-connected left shoulder disability.  See 38 C.F.R. §§ 4.3, 4.445, 4.50, 4.71a, Diagnostic Code 5201; DeLuca, 8 Vet. App. at 204-07.  As a result, the Board concludes that a 20 percent rating is warranted.  The Veteran's symptomatology involving the left shoulder appears to have been similar throughout the pendency of the claim.  Thus, the 20 percent rating is warranted for the entire rating period-including from January 18, 2007, to April 26, 2012.

In reaching this determination, the Board acknowledges the medical evidence includes a diagnosis of left rotator cuff syndrome and opinions that this diagnosis is not related to the Veteran's in-service motor vehicle accident or left clavicle fracture.  The Board initially notes that these opinions are not supported by any medical rationale.  Moreover, the Board notes that it is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  No such evidence exists here, whether from a VA examiner or otherwise.  As such, the Board shall consider all left shoulder symptomatology to be attributable to his service-connected residuals of left clavicle fracture disability.

Although the Board concludes that a 20 percent rating is warranted for left shoulder disability, a rating in excess of 20 percent is not warranted at any point during the rating period.  At no time has the Veteran's motion of the left shoulder been shown to be limited to 25 degrees from side to warrant the next-higher 30 percent rating under Diagnostic Code 5201.  The Board acknowledges that September 2007 examination revealed the onset of pain with flexion from 10 to 55 degrees, and external rotation from zero to 40 degrees, and the April 2012 examination revealed pain with left shoulder flexion and abduction from zero degrees.  However, the Board notes as a practical matter that "pain throughout the range of motion" (as suggested by the April 2012 examination report) that does not result in additional functional loss would not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  In this case, the functional limitations due to such symptoms as pain, weakness, and fatiguability are contemplated by the 20 percent rating assigned for the left shoulder disability.  Moreover, the Board notes that the Veteran demonstrated left shoulder range of motion beyond that which is required for the next higher 30 percent rating, even with pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 204-07.  Therefore, even with consideration of painful motion and other factors, the Veteran's left shoulder disability does not more closely approximate the criteria for rating in excess of 20 percent under Diagnostic Code 5201.  

The Board has also considered the applicability of other potential diagnostic codes.  Here, the Board notes that Diagnostic Code 5203 does not provide for a disability rating in excess of 20 percent; thus, a rating higher than what has been assigned cannot be assigned under this diagnostic code.  As for other diagnostic codes pertaining to the shoulder, the evidence does not show that the disability is manifested by impairment of the left humerus (Diagnostic Code 5202) or ankylosis of the left scapulohumeral articulation (Diagnostic Code 5200).  Thus, a higher rating is not warranted under these diagnostic codes.  

The Board acknowledges that the April 2012 VA examination revealed the presence of arthritis in the Veteran's left shoulder, as noted by diagnostic studies.  Given this, a potential rating for arthritis under Diagnostic Codes 5003 and 5010 must also be considered.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 provides that arthritis due to trauma should be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  In this regard, the Board notes that the Veteran's left shoulder disability has been assigned a compensable disability rating.  Accordingly, Diagnostic Codes 5003 and 5010 are not for application.

The Board has also considered the Veteran's statements that a higher disability rating is warranted for his service-connected left shoulder disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report his symptoms because this requires only personal knowledge as it comes to him through his senses.  He is not, however, competent to identify a specific level of disability relating to a left shoulder disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the VA examination reports) directly address the criteria under which his disability is evaluated.

The Board has also considered whether the Veteran's left shoulder disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. 

In sum, a 20 percent disability rating, but no greater, is warranted for his service-connected left shoulder disability.  As there appears to be no identifiable period on appeal during which this disability manifested symptoms meriting a disability ratings in excess of the rating assigned herein, staged ratings are not warranted.  See Hart, 21 Vet. App. 505.  


ORDER

A 20 percent rating is granted for the left shoulder disability from January 18, 2007, to April 26, 2012, subject to the laws and regulations governing monetary awards.

A rating in excess of 20 percent for the left shoulder disability is denied.


REMAND

A remand is required with respect to the TDIU claim.  It is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. Ap. 47 (2009).  As reflected in the April 2012 examination report, a VA examiner opined that the Veteran's left shoulder disability impacts his ability to work in that it prevents employment requiring him to lift his left arm about his head.  The Board finds that the VA examiner's opinion has, at the very least, raised the issue of whether he is entitled to TDIU benefits due to his left shoulder disability or in combination with his other service-connected disabilities.  Thus, the issue of entitlement to a TDIU has been reasonably raised by the evidence of record.  Id.

However, appellate review of the TDIU element of the Veteran's claim at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Thereafter, the RO should undertake any additional development deemed necessary to adjudicate the claim for TDIU benefits.

Accordingly, this issue is REMANDED for the following actions:

1.  Provide the Veteran with a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter should explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim.  It should indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and that VA will attempt to obtain on his behalf.  It also should include information concerning the assignment of disability ratings and effective dates, keeping in mind that TDIU is part of an increased rating claim.

2.  Provide the Veteran with a formal claim for a TDIU (VA Form 21-8940) and request that he return the completed form including an employment history.

3.  Thereafter, review the Veteran's claims file and determine whether further development is warranted, to include obtaining additional medical evidence or medical opinion, as is deemed necessary.  If further action is required, it should be undertaken prior to further adjudication of the claim.

4.  Following completion of the above, adjudicate whether the Veteran is entitled to a TDIU under the provisions of 38 C.F.R. § 4.16 on the basis of his service-connected disabilities.  If the decision with respect to the claim is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


